Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/03/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-20 have been considered and examined.  No claims has/have been canceled.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations “a lighting apparatus, comprising: a light body comprising a light source and a light housing; a driver circuit; and a driver box, wherein the driver box has an external housing and a driver container, wherein the driver circuit is placed in the driver container, wherein the driver container has a side chamber for selectively installing a manual switch coupled to the driver circuit to change a setting of the driver circuit, wherein the driver container is placed inside the external housing and there is a glue room outside the driver container and inside the external housing, wherein the glue room is selectively added with heat dissipation glue for heat dissipation” are not disclosed. 
a light body comprising a light source and a light housing; a driver circuit; and a driver box, wherein the driver box has an external housing and a driver container, wherein the driver circuit is placed in the driver container, wherein the driver container has a side chamber for selectively installing a manual switch coupled to the driver circuit to change a setting of the driver circuit, wherein the driver container is placed inside the external housing and there is a glue room outside the driver container and inside the external housing, wherein the glue room is selectively added with heat dissipation glue for heat dissipation.”
The remaining claims are allowable due to their dependency.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875